Citation Nr: 0707896	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-00 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to November 8, 2004.

3.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD beginning November 8, 
2004.

4.  Entitlement to an effective date prior to June 16, 1997 
for a grant of service connection for PTSD.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969; he has been awarded the Purple Heart and the 
Combat Infantryman Badge.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  The veteran 
testified before the undersigned member of the Board sitting 
in Washington, D.C., in January 2007, and a transcript of the 
hearing is of record.  

VA treatment records dated in 2005 and 2006 and private 
medical records dated in February 2000 and January 2004 were 
received at the January 2007 hearing, which is after the most 
recent Supplemental Statement of the Case, along with a 
waiver of RO consideration of this new evidence.  See 
38 C.F.R. § 20.1304 (2006).

Based on an October 2000 Board allowance, a December 2000 
rating decision granted service connection for PTSD and 
assigned a 30 percent evaluation effective June 16, 1997.  
The veteran timely appealed the assigned rating.  A July 2005 
rating decision granted a 50 percent rating for service-
connected PTSD effective November 8, 2004.  The veteran 
continued his appeal.  Based on these actions, the Board 
finds that the increased rating issue certified by the RO 
should actually be designated as two issues, as noted on the 
title page.

The reopened issue of service connection for a low back 
disability, as further discussed below, and the issues of 
entitlement to an initial rating in excess of 30 percent for 
service-connected PTSD prior to November 8, 2004, entitlement 
to an initial rating in excess of 50 percent for service-
connected PTSD beginning November 8, 2004, and entitlement to 
TDIU are remanded to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
an unappealed rating decision in July 1994.  

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim of service connection 
for a low back disability has been received since the July 
1994 rating decision.

3.  A claim for entitlement to service connection for 
psychiatric disability was received in January 1994 and 
denied by rating decision in July 1994.  The veteran was 
notified of the denial later in July 1994 and did not timely 
appeal.  The next correspondence from or on behalf of the 
veteran was received by VA on June 16, 1997.  

4.  PTSD was diagnosed in treatment records dated February 6, 
1997.  




CONCLUSIONS OF LAW

1.  Evidence submitted to reopen a claim of entitlement to 
service connection for a low back disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2006).

2.  The criteria for an effective date prior to June 16, 1997 
for entitlement to service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In January 2002, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish entitlement to an earlier 
effective date for service connection for PTSD.  In December 
2003, the RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to reopen a claim for service connection for a low 
back disability.

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  

In the January 2002 and December 2003 letters, the veteran 
was also advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.  

Additionally, the Board notes that the veteran was informed 
in a September 2006 letter on the regulations involving 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

However, with respect to the issue on appeal involving the 
matter of whether a previously denied claim may be reopened, 
VA's duty to assist the veteran in the development of his 
claim is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  
Providing a current examination of the veteran's service-
connected PTSD is not relevant to the earlier effective date 
issue currently on appeal.  Consequently, the issue of 
entitlement to an effective date prior to June 16, 1997 for a 
grant of service connection for PTSD will be decided on the 
evidence of record.  The Board also finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2006)  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

New and Material Evidence Claim

Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R.  § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 
Vet. App. 200 (1994). 


There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claim after August 2001, the current version of the 
law is applicable in this case.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

Factual Background

The issue of entitlement to service connection for a low back 
disability was originally denied by rating decision in July 
1994 on the basis that the evidence showed an acute back 
injury in service with no chronic residuals.  

(i) Previously Considered Evidence

Relevant evidence on file at the time of the July 1994 RO 
decision consisted of the veteran's service medical 
records, VA treatment records dated from October 1982 to 
April 1983, and an April 1994 VA examination report.  

(ii) Evidence Received Since July 1994 

Evidence received since July 1994 consists of VA treatment 
and examination records beginning in May 1994, private 
medical records beginning in February 2000, and a transcript 
of the veteran's January 2007 personal hearing before the 
Board.  


Analysis

Service connection for back disability was denied by the RO 
in July 1994 because it was determined that the low back 
problem in service was acute and unrelated to his current low 
back disability.  

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record as to 
any aspect of the veteran's claim that was lacking at the 
time of the last final denial in order to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would 
need to be evidence of a chronic low back disorder due to 
service.  

The veteran's service medical records reveal that he 
complained of back strain after a fall in service in October 
1969, at which time mild paravertebral spasm was noted.  No 
spinal disability was reported on retirement evaluation in 
October 1969.  However, degenerative changes of the lumbar 
spine were diagnosed, based on x-ray studies, beginning in 
April 1994.  According to a January 2004 medical report from 
L.H.Q., a private chiropractor, the veteran's current lumbar 
radiculitis was due to the fall he incurred in service in 
October 1969.

This private medical opinion is new and material evidence 
with respect to the issue of service connection for back 
disability.  This evidence was not previously of record, it 
bears directly and substantially upon the specific matter 
under consideration, and it raises a reasonable possibility 
of substantiating the claim.  Therefore, the Board finds that 
the veteran's claim of entitlement to service connection for 
a low back disability is reopened.



Earlier Effective Date Claim

Analysis

The veteran contends that the effective date for entitlement 
to service connection for PTSD should be earlier than June 
16, 1997 because he has had psychiatric problems for a number 
of years and because he filed a claim for service connection 
for a psychiatric disability in 1994.  

A claim for service connection for psychiatric disability was 
received by VA in January 1994.  The claim was denied by 
rating decision in July 1994, and the veteran was notified of 
the denial later in July 1994.  The veteran did not perfect 
his appeal as to this issue.  Accordingly, that decision was 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2006).  

Although an application for compensation for ulcers was 
received by VA in February 1996, this application does not 
mention a psychiatric disorder.  The first correspondence 
after July 1994 to refer to a psychiatric disorder was the 
veteran's May 1997 VA Form 21-4138, Statement in Support of 
Claim, which was received by VA on June 16, 1997.  

Based on an October 2000 Board decision granting service 
connection for PTSD, a December 2000 rating decision granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective June 16, 1997, the date of claim.  The 
veteran was notified of this decision later in December 2000, 
and he timely appealed the effective date of the grant of 
service connection for PTSD.  Treatment records on file 
reveal that the veteran was seen for psychiatric problems in 
January 1997 and that PTSD was diagnosed beginning on 
February 6, 1997.

According to the applicable law and regulation, the date of 
entitlement to an award of service connection based on a 
claim reopened after final disallowance will be the dated of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Subsequent 
to the final rating decision dated in 1994, the first 
correspondence received from or on behalf of the veteran 
evidencing a desire to apply for service connection for PTSD 
was received by VA on June 16, 1997.  See 38 U.S.C.A. § 5110, 
38 C.F.R. § 3.400.  The initial diagnosis of PTD was on 
February 6, 1997.  Accordingly, as the date of claim is the 
later of the date of receipt of the claim or the date 
entitlement arose, an effective date prior to the date of the 
claim, June 16, 1997, cannot be assigned.  

Based on the above findings, an effective date prior to June 
16, 1997 for service connection for PTSD is not warranted.  
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, and to that extent only, the appeal is granted.  

An effective date prior to June 16, 1997 for the grant of 
service connection for PTSD is denied.


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a low back disability.  Although the 
January 2004 private medical opinion is new and material with 
respect to the issue of entitlement to service connection for 
low back disability, the examiner did not have access to the 
claims files and based his opinion on the medical history 
provided by the veteran.  Consequently, while the evidence is 
sufficient for reopening the claim, it does not contain a 
nexus opinion with sufficient supporting rationale to 
determine whether the veteran's current low back disability 
is causally related to service, as is now called for by the 
VCAA.  

Accordingly, the claim for service connection for low back 
disability should be considered by the RO on a de novo basis 
prior to any further action by the Board.  Curry v. Brown, 7 
Vet. App. 59, 67 (1994); see also Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board would also note that the issue of entitlement to 
service connection for major depression secondary to service-
connected PTSD has been raised by a February 2002 statement 
from H.S.T., M.D., the veteran's psychiatrist since October 
1998, but has not been adjudicated by the AOJ.  This raised 
issue was also noted on behalf of the veteran in January 
2007.

Additionally, the Board finds that the certified issues of 
entitlement to an initial evaluation in excess of 30 percent 
for service connected PTSD prior to November 8, 2004, 
entitlement to an initial evaluation in excess of 50 percent 
for service-connected PTSD beginning November 8, 2004, and 
entitlement to TDIU are inextricably intertwined with the 
raised issue of entitlement to service connection for major 
depression.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).

Accordingly, this case is remanded to the AOJ for the 
following actions:

1.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
low back or psychiatric disability since 
September 2006, the date of the most 
recent evidence on file.  After securing 
any appropriate consent from the veteran, 
VA should obtain any such treatment 
records that have not previously been 
associated with the veteran's VA claims 
folders.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request him to provide copies of 
the outstanding medical records.

2.  Thereafter, the AOJ must arrange for 
examination of the veteran to determine 
the nature and etiology of any current 
low back disability.  The claims folder, 
including a copy of this Remand, must be 
made available to the examiner.  Any 
indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must provide an opinion, in light of the 
examination findings and the service and 
post service medical evidence of record, 
whether any current low back disability 
was caused or aggravated by the veteran's 
military service.  The examiner's opinion 
must include a discussion of the above 
noted January 2004 opinion from the 
private chiropractor, to include whether 
the examiner agrees or disagrees with the 
chiropractor's conclusions and a 
rationale for why or why not.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

3.  The AOJ must also arrange for 
examination of the veteran to determine 
the etiology of any major depression and 
the current nature and severity of his 
service-connected PTSD.  The veteran's VA 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies must be conducted, and 
all findings must be reported in detail.  
The examiner must describe all 
symptomatology due to the service-
connected PTSD, to include whether he has 
major depression that is due to or 
aggravated by service-connected PTSD.  

The examiner must assign a numerical code 
under the Global Assessment of 
Functioning Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders, and the definition of 
the numerical code assigned must be 
included.  The examiner must report the 
veteran's occupational and social 
impairment, to include deficiencies in 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
or the inability to establish and 
maintain effective relationships.  The 
examiner must also report whether there 
is gross impairment in the veteran's 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting herself or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or 
memory loss for names of her close 
relatives, her own occupation, or her own 
name.  

The examiner must provide an opinion as 
to the extent that the veteran's service-
connected PTSD interferes with his 
ability to obtain and maintain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above has been completed, 
the AOJ must adjudicate the veteran's 
claims for service connection for major 
depression secondary to service-connected 
PTSD and for service connection for low 
back disability based on all of the 
evidence on file.  The AOJ must then 
readjudicate the claims for an initial 
rating in excess of 30 percent for 
service-connected PTSD prior to November 
8, 2004, an initial rating in excess of 
50 percent for service-connected PTSD 
beginning November 8, 2004, and TDIU.  If 
any of the benefits sought on appeal 
remains denied, the veteran must be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


